Exhibit 10
Execution Version
DEPOSIT AGREEMENT
dated as of April 19, 2010
among
POPULAR, INC.,
a Puerto Rico corporation,
THE BANK OF NEW YORK MELLON,
a New York banking corporation, as Depositary,
AND THE HOLDERS FROM TIME TO TIME OF
THE RECEIPTS EVIDENCING THE DEPOSITARY SHARES
DESCRIBED HEREIN
          WHEREAS, it is desired to provide, as hereinafter set forth in this
Deposit Agreement, for the deposit of shares of Contingent Convertible Perpetual
Non-Cumulative Preferred Stock, Series D, no par value, $1,000 liquidation
preference per share, of the Company with the Depositary for the purposes set
forth in this Deposit Agreement and for the issuance hereunder of Receipts by
the Depositary evidencing Depositary Shares in respect of the Stock so deposited
(capitalized terms used herein shall have the meaning assigned to them in
Article I below).
          NOW, THEREFORE, in consideration of the promises contained herein and
such other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          The following definitions shall for all purposes, unless otherwise
indicated, apply to the respective terms used in this Deposit Agreement and the
Receipts:
          “Certificate of Designations” shall mean the Certificate of
Designations to the Restated Certificate of Incorporation of the Company, filed
with the Department of State of the Commonwealth of Puerto Rico, establishing
the Stock as a series of preferred stock of the Company.
          “close of business” shall mean 5:00 p.m. (New York City time).
          “Common Stock” shall mean the common stock, par value $0.01 per share,
of the Company.
          “Company” shall mean Popular, Inc., a Puerto Rico corporation, and its
successors.

 



--------------------------------------------------------------------------------



 



          “Deposit Agreement” shall mean this Deposit Agreement, as amended or
supplemented from time to time in accordance with the terms hereof.
          “Depositary” shall mean The Bank of New York Mellon (operating with
the service name BNY Mellon Shareowner Services), a New York banking
corporation, and any successor Depositary hereunder.
          “Depositary Shares” shall mean the securities representing a 1/40th
interest in one share of Stock, which shall be evidenced by Receipts.
          “Depositary’s Agent” shall mean an agent appointed by the Depositary
pursuant to Section 7.05 of this Deposit Agreement.
          “Depositary’s Office” shall mean the office designated by the
Depositary at which at any particular time its depositary business shall be
administered.
          “DTC” shall mean The Depository Trust Company.
          “DTC Receipt” shall have the meaning assigned to it in Section 2.01 of
this Deposit Agreement.
          “Person” shall mean any natural person, partnership, joint venture,
firm, corporation, limited liability company, limited liability partnership,
unincorporated association, trust or other entity, and shall include any
successor (by merger or otherwise) of the foregoing.
          “Receipt” shall mean a receipt, whether in definitive or temporary
form, issued hereunder by the Depositary, evidencing any number of whole
Depositary Shares. If the context so requires, the term “Receipt” shall be
deemed to include the DTC Receipt (as defined in Section 2.01 hereof).
          “record holder” with respect to a Receipt shall mean the Person in
whose name a Receipt is registered on the books of the Depositary or any
Registrar maintained for such purpose at a given time.
          “Registrar” shall mean any bank, trust company or registered transfer
agent that shall be appointed by the Depositary to register ownership and
transfers of Receipts as herein provided and which may include the Depositary.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Stock” shall mean the Company’s Contingent Convertible Perpetual
Non-Cumulative Preferred Stock, Series D, no par value, $1,000 liquidation
preference per share.

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
FORM OF RECEIPTS; DEPOSIT OF STOCK; EXECUTION AND DELIVERY,
TRANSFER AND SURRENDER OF RECEIPTS
     SECTION 2.01 Book-Entry Form; Form and Transfer of Receipts. All the
Depositary Shares shall initially be represented by one or more global receipts
(collectively, the “DTC Receipt”) registered in the name of DTC or its nominee.
The Bank of New York Mellon, or such other entity as is agreed to by DTC, may
hold the DTC Receipt as custodian for DTC. The DTC Receipt shall bear such
legend or legends as may be required by DTC in order for it to accept the
Depositary Shares for its book-entry settlement system. So long as the Receipts
are eligible for book-entry settlement with DTC, no Person acquiring Depositary
Shares traded on any securities exchange with book-entry settlement through DTC
shall receive or be entitled to receive physical delivery of Receipts evidencing
such Depositary Shares. Ownership of beneficial interests in the DTC Receipt
shall be shown on, and the transfer of such ownership shall be effected through,
records maintained by (i) DTC or its nominee for such DTC Receipt or
(ii) institutions that have accounts with DTC.
          If DTC subsequently ceases to make its book-entry settlement system
available for the Depositary Shares, the Company may provide written
instructions to the Depositary as to other arrangements for book-entry
settlement. In the event that the Depositary Shares are not eligible for, or it
is no longer necessary to have the Depositary Shares available in book-entry
form, the Company shall provide written instructions to DTC (with prompt written
notice thereof to the Depositary) to deliver to the Depositary for cancellation,
and the Company shall provide written instructions to the Depositary to cancel,
the DTC Receipt surrendered to it and to deliver to the beneficial owners of the
Depositary Shares previously evidenced by the DTC Receipt definitive Receipts in
physical form evidencing their beneficial interest in Depositary Shares. The
Depositary shall have no duties, obligations or responsibilities under this
paragraph unless and until such written notices have been received by the
Depositary. The beneficial owners of Depositary Shares shall not be entitled to
receive definitive Receipts in physical form except as herein provided.
          Definitive Receipts, if applicable, shall be prepared substantially in
the form annexed hereto as Exhibit A, with appropriate insertions, modifications
and omissions, as hereinafter provided. Pending the preparation of definitive
Receipts, if applicable, the Depositary, upon, and pursuant to, the written
order of the Company delivered in compliance with Section 2.02, shall be
authorized and instructed to, and shall, execute and deliver temporary Receipts
which shall be printed, lithographed, typewritten, mimeographed or otherwise
substantially of the tenor of the definitive Receipts in lieu of which they are
issued and in each case with such appropriate insertions, omissions,
substitutions and other variations as the Persons executing such Receipts may
determine (but which do not affect the rights, duties or obligations of the
Depositary), as evidenced by their execution of such Receipts. After the
preparation of definitive Receipts, the temporary Receipts shall be exchangeable
for definitive Receipts upon surrender of the temporary Receipts at the
Depositary’s Office, without charge to the holders. Upon surrender for
cancellation of any one or more temporary Receipts, the Depositary is hereby
authorized and instructed to, and shall, execute and deliver in exchange
therefor definitive Receipts representing the same number of Depositary Shares
as represented by the surrendered temporary Receipt or Receipts registered in
the name (and only the name) of the holder of the

-3-



--------------------------------------------------------------------------------



 



temporary Receipt. Such exchange shall be made at the Company’s expense and
without any charge therefor to the holder. Until so exchanged, the temporary
Receipts shall in all respects be entitled to the same benefits under this
Deposit Agreement and with respect to the Stock, as definitive Receipts.
          Receipts shall be executed by the Depositary by the manual or
facsimile signature of a duly authorized officer of the Depositary; provided,
that if a Registrar for the Receipts (other than the Depositary) shall have been
appointed then such Receipts shall also be countersigned by manual or facsimile
signature of a duly authorized officer of the Registrar. No Receipt shall be
entitled to any benefits under this Deposit Agreement or be valid or obligatory
for any purpose unless it shall have been (i) executed by the manual or
facsimile signature of a duly authorized officer of the Depositary or
(ii) executed by the manual or facsimile signature of a duly authorized officer
of the Registrar for the Receipts, if any. The Depositary shall record on its
books each Receipt so signed and delivered as hereinafter provided. The manual
or facsimile signatures on the Receipts of individuals who were at any time of
execution proper officers of the Depositary or the Registrar, as the case may
be, shall constitute adequate signatures hereunder, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
delivery of such Receipts or did not hold such offices on the date of delivery
of such Receipts.
          Receipts shall be in denominations of any number of whole Depositary
Shares.
          Receipts may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Deposit Agreement as may be required by the Depositary and approved by the
Company, or which the Company has determined are required to comply with any
applicable law or regulation or with the rules and regulations of any securities
exchange upon which shares of Stock, the Depositary Shares or the Receipts may
be listed or to conform with any usage with respect thereto, or to indicate any
special limitations or restrictions to which any particular Receipts are
subject, in each case as directed by the Company.
          Subject to any limitations set forth in a Receipt or in this Deposit
Agreement, title to Depositary Shares evidenced by a Receipt that is properly
endorsed, or accompanied by a properly executed instrument of transfer, shall be
transferable by delivery of such Receipt with the same effect as if such Receipt
were a negotiable instrument; provided, however, that until transfer of a
Receipt shall be registered on the books of the Registrar, on behalf of the
Depositary, as provided in Section 2.03, the Depositary may, notwithstanding any
notice to the contrary, treat the record holder thereof at such time as the
absolute owner thereof for the purpose of determining the Person entitled to
distributions of dividends or other distributions or payments with respect to
the Stock, to exercise any voting or to receive any notice provided for in this
Deposit Agreement and for all other purposes.
          The Depositary shall not lend any shares of Stock deposited hereunder.
     SECTION 2.02 Deposit of Stock; Execution and Delivery of Receipts in
Respect Thereof. Subject to the terms and conditions of this Deposit Agreement,
the Company may from time to time deposit shares of Stock with the Depositary
under this Deposit Agreement by

-4-



--------------------------------------------------------------------------------



 



delivery to the Depositary of a certificate or certificates, registered in the
name of the Depositary, representing the shares of Stock to be deposited. Such
certificate or certificates representing the shares of Stock shall be
(i) properly endorsed or, if required by the Depositary, accompanied by a duly
executed instrument of transfer or endorsement, in form satisfactory to the
Depositary, together with all such certifications as may be required by the
Depositary in accordance with the provisions of this Deposit Agreement, and
(ii) accompanied by a written order of the Company directing the Depositary to
execute and deliver to the Person or Persons named in such order a Receipt or
Receipts evidencing in the aggregate the number of Depositary Shares
representing interests in such deposited shares of Stock.
          All shares of Stock deposited by the Company with the Depositary shall
be held by the Depositary at the Depositary’s Office or at such other place or
places as the Depositary shall determine.
          Upon receipt by the Depositary of a certificate or certificates
representing shares of Stock deposited with the Depositary by the Company in
accordance with the provisions of this Section 2.02, together with the other
documents required as above specified, and upon recordation of the shares of
Stock so deposited on the books of the Company in the name of the Depositary,
the Depositary, subject to the terms and conditions of this Deposit Agreement,
shall execute and deliver to, or upon the order of, the Person or Persons named
in a written order delivered to the Depositary, a Receipt or Receipts,
evidencing in the aggregate the number of Depositary Shares representing
interests in the shares of Stock so deposited. Such Receipt or Receipts shall be
registered by the Depositary or the Registrar in such name or names as may be
requested by the Person or Persons named in the written order. The Depositary
shall execute and deliver such Receipts at the Depositary’s Office or such other
offices, if any, as such Person may designate. Delivery at other offices shall
be at the risk and expense of the Person requesting such delivery.
          The DTC Receipt shall provide that it shall evidence the aggregate
amount of Depositary Shares from time to time indicated in the records of the
Depositary and that the aggregate amount of Depositary Shares evidenced thereby
may from time to time be increased or decreased by making adjustments on such
records of the Depositary.
          Other than in the case of splits, combinations or other
reclassifications affecting the Stock, or in the case of dividends or other
distributions in the form of shares of Stock, if any, there shall be deposited
with the Depositary hereunder not more than ___ shares of Stock.
     SECTION 2.03 Registration of Transfer of Receipts. Subject to the terms and
conditions of this Deposit Agreement, the Registrar, on behalf of the
Depositary, shall register on its books transfers of Receipts from time to time
upon notice to the Registrar by the Depositary of the surrender of a Receipt for
transfer by the holder in person or by duly authorized attorney, which Receipt
in each case must be properly endorsed or accompanied by a properly executed
instrument of transfer. Upon surrender of a properly endorsed Receipt or Receipt
accompanied by an instrument of transfer, the Depositary shall execute a new
Receipt or Receipts (or if in book-entry form, shall make appropriate notations)
evidencing the same aggregate number of Depositary Shares as those evidenced by
the Receipt or Receipts surrendered and deliver such

-5-



--------------------------------------------------------------------------------



 



new Receipt or Receipts to or upon the order of the transferee named in the
endorsement or instrument of transfer.
     SECTION 2.04 Split-Ups and Combinations of Receipts; Surrender of Receipts.
Upon surrender of a Receipt or Receipts at the Depositary’s Office or at such
other offices as the Depositary may designate for the purpose of effecting a
split-up or combination of such Receipt or Receipts, and the receipt by it of
all necessary information and documents, subject to the terms and conditions of
this Deposit Agreement, the Depositary shall execute and deliver a new Receipt
or Receipts (or if in book-entry form, shall make appropriate notations) to the
holder thereof or to such holder’s order in the denominations requested,
evidencing the aggregate number of Depositary Shares evidenced by the Receipt or
Receipts surrendered. The Depositary shall give prompt notice of such action and
the certificate numbers to the Registrar for the purpose of recording such
split-up or consolidation.
     SECTION 2.05 Limitations on Execution and Delivery, Transfer, Surrender and
Exchange of Receipts. As a condition precedent to the execution and delivery,
registration of transfer, split-up, combination, surrender or exchange of any
Receipt, the Depositary, any of the Depositary’s Agents or the Company may
require any or all of the following: (i) payment to it of a sum sufficient for
the payment (or, in the event that the Depositary or the Company shall have made
such payment, the reimbursement to it) of any taxes, charges or expenses payable
by the holder of a Receipt pursuant to Section 5.07, (ii) the production of
evidence satisfactory to it as to the identity and genuineness of any signature
(or the authority of any signature) and/or (iii) compliance with the rules and
regulations of any governmental body, any stock exchange or any applicable self
regulatory body, or such other regulations, if any, as the Depositary or the
Company may establish consistent with the provisions of this Deposit Agreement.
          The delivery of Receipts against the shares of Stock deposited with
the Depositary may be suspended, the registration of transfer of Receipts may be
refused and the registration of transfer, split-up, combination, surrender or
exchange of outstanding Receipts may be suspended (i) during any period when the
register of stockholders of the Company is closed or (ii) if any such action is
deemed reasonably necessary by the Depositary, any of the Depositary’s Agents or
the Company at any time or from time to time because of any requirement of law
or of any government, governmental body or commission or stock exchange or under
any provision of this Deposit Agreement.
     SECTION 2.06 Lost Receipts, Etc. If any mutilated Receipt is surrendered to
the Depositary, the Depositary shall execute and deliver in exchange therefor a
new Receipt of like form and tenor in exchange and substitution for such
mutilated Receipt. In case any Receipt shall be destroyed, lost or stolen, then,
in the absence of notice to the Depositary that such Receipt has been acquired
by a bona fide purchaser, the Depositary shall execute and deliver a Receipt to
the holder thereof of like form and tenor in exchange and substitution for such
destroyed, lost or stolen Receipt, upon (i) the filing by the holder thereof
with the Depositary of evidence satisfactory to the Depositary and the Company
of such destruction or loss or theft of such Receipt, of the authenticity
thereof and of such holder’s ownership thereof, (ii) the holder’s furnishing the
Depositary with indemnification satisfactory to the Depositary and the Company,
and (iii) the holder’s satisfying any other reasonable requirement imposed by
the Depositary and the Company.

-6-



--------------------------------------------------------------------------------



 



     SECTION 2.07 Cancellation and Destruction of Surrendered Receipts. All
Receipts surrendered to the Depositary or any Depositary’s Agent shall be
canceled by the Depositary. Except as prohibited by applicable law or
regulation, the Depositary is authorized, but not required, to destroy all
Receipts so canceled. Any Receipt evidenced in book-entry form shall be deemed
canceled in proportion to the amount of Depositary Shares evidenced by the DTC
Receipt to be reduced.
ARTICLE III
CERTAIN OBLIGATIONS OF THE HOLDERS OF RECEIPTS AND THE COMPANY
     SECTION 3.01 Filing Proofs, Certificates and Other Information. Any holder
of a Receipt may be required from time to time to file such proof of residence
or other matters or other information, to obtain such guaranties of signature,
to execute such certificates and to make such customary representations and
warranties consistent with the terms of the Stock as the Depositary may deem
necessary or proper or the Company may require by written notice to the
Depositary. The Depositary or the Company may withhold the delivery, or delay
the registration of transfer or exchange, of any Receipt or the distribution of
any dividend or other distribution or the sale of any rights or of the proceeds
thereof until such proof or other information is filed or such certificates are
executed or such representations and warranties are made.
     SECTION 3.02 Payment of Taxes or Other Governmental Charges. Holders of
Receipts shall be obligated to make payments to the Depositary of certain fees,
taxes, charges and expenses as provided in Section 5.07, or provide evidence
satisfactory to the Depositary that such fees, taxes, charges and expenses have
been paid. Registration of transfer of any Receipt and delivery of all money or
other property, if any, represented by the Depositary Shares evidenced by such
Receipt may be refused until any such payment due is made, and any dividends,
interest payments or other distributions may be withheld or all or any part of
the shares of Stock or other property represented by the Depositary Shares
evidenced by such Receipt and not theretofore sold may be sold for the account
of the holder thereof (after attempting by reasonable means to notify such
holder prior to such sale), and such dividends, interest payments or other
distributions or the proceeds of any such sale may be applied to any payment of
such fees, taxes, charges or expenses, the holder of such Receipt remaining
liable for any deficiency.
     SECTION 3.03 Warranty as to Stock. The Company hereby represents and
warrants to the Depositary that the Receipts, when issued, will evidence legal
and valid interests in the Depositary Shares and that the Stock, when issued,
will be validly issued, fully paid and nonassessable. Such representation and
warranty shall survive the deposit of shares of Stock and the issuance of
Receipts.
ARTICLE IV
THE DEPOSITED SECURITIES; NOTICES
     SECTION 4.01 Cash Distributions. Whenever the Depositary shall receive any
cash dividend or other cash distribution with respect to the Stock, the
Depositary shall, subject to Section 3.02, distribute to record holders of
Receipts on the record date fixed pursuant to Section 4.04 the pro rata portion,
as nearly as practicable, of such dividend or distribution

-7-



--------------------------------------------------------------------------------



 



applicable to the number of Depositary Shares evidenced by the Receipts held by
such holders; provided, however, that in case the Company or the Depositary
shall be required to withhold and shall withhold any monies from any cash
dividend or other cash distribution in respect of the Stock on account of taxes
or charges or as otherwise required by law, regulation or court process, the
distribution in respect of Depositary Shares represented by such Receipts
subject to such withholding shall be reduced accordingly. The Depositary shall
distribute or make available for distribution, as the case may be, only such
amount, however, as can be distributed without attributing to any holder of a
Receipt a fraction of one cent, and any balance not so distributable shall be
held by the Depositary (without liability for interest thereon) and shall be
added to and be treated as part of the next succeeding distribution to record
holders of Receipts. Each holder of a Receipt shall provide the Depositary with
a properly completed Form W-8 (i.e., Form W-8BEN, Form W-8EXP, Form W-8IMY,
Form W8ECI or another applicable Form W-8) or Form W-9 (which form shall set
forth such holder’s certified taxpayer identification number if requested on
such form), as may be applicable. Each holder of a Receipt acknowledges that, in
the event of non-compliance with the preceding sentence the Internal Revenue
Code of 1986. as amended, may require withholding by the Depositary of a portion
of any of the distribution to be made hereunder.
     SECTION 4.02 Distributions Other Than Cash. Whenever the Depositary shall
receive any property for distribution in a form other than cash with respect to
the Stock, the Depositary shall, subject to Section 3.02, distribute to record
holders of Receipts on the record date fixed pursuant to Section 4.04 the pro
rata portion, as nearly as practicable, of such property received by it
applicable to the number of Depositary Shares evidenced by the Receipts held by
such holders, in any manner that the Depositary and the Company may deem
equitable and practicable for accomplishing such distribution. The Depositary
shall not make any distribution of securities to the holders of Receipts (other
than the Common Stock registered under the Securities Act in connection with the
initial issuance of the Stock) unless the Company shall have provided to the
Depositary an opinion of counsel stating that such securities have been
registered under the Securities Act or do not need to be registered. If in the
opinion of the Depositary such distribution cannot be made proportionately among
such record holders, or if for any other reason (including any requirement that
the Company or the Depositary withhold an amount on account of taxes) the
Depositary deems, after consultation with the Company, such distribution not to
be feasible, the Depositary may, with the approval of the Company, adopt such
method as it deems equitable and practicable for the purpose of effecting such
distribution, including the sale of the property thus received, or any part
thereof. The net proceeds of any such sale shall, subject to Section 3.02, be
distributed or made available for distribution, as the case may be, by the
Depositary to record holders of Receipts in accordance with the provisions of
Section 4.01 for a distribution received in cash.
     SECTION 4.03 Subscription Rights, Preferences or Privileges. If the Company
shall at any time offer or cause to be offered to the Persons in whose names the
shares of Stock are recorded on the books of the Company any rights, preferences
or privileges to subscribe for or to purchase any securities or any rights,
preferences or privileges of any other nature, such rights, preferences or
privileges shall in each such instance be made available by the Depositary to
the record holders of Receipts, pro rata in proportion to the number of the
shares of Stock represented by each such Receipt, in such manner as the Company
shall instruct (including by the issue to such record holders of warrants
representing such rights, preferences or privileges);

-8-



--------------------------------------------------------------------------------



 



provided, however, that (i) if at the time of issue or offer of any such rights,
preferences or privileges the Company determines upon advice of its legal
counsel that it is not lawful or not feasible to make such rights, preferences
or privileges available to holders of Receipts by the issue of warrants or
otherwise, or (ii) if instructed by holders of Receipts (and to the extent so
instructed by such holders) who do not desire to exercise such rights,
preferences or privileges, the Depositary shall then, if so directed by the
Company and provided with an opinion of counsel stating that if the Depositary
undertakes such actions it will not be deemed an “issuer” under the Securities
Act or an “investment company” under the Investment Company Act of 1940, as
amended, and if applicable laws or the terms of such rights, preferences or
privileges permit such transfer, sell such rights, preferences or privileges of
such holders at public or private sale, at such place or places and upon such
terms as it may deem proper. The net proceeds of any such sales shall, subject
to Section 3.01 and 3.02, be distributed by the Depositary to the record holders
of Receipts entitled thereto as provided by Section 4.01 in the case of a
distribution received in cash. The Depositary shall not make any distribution of
such rights, preferences or privileges, unless the Company shall have provided
to the Depositary an opinion of counsel stating that such rights, preferences or
privileges have been registered under the Securities Act or do not need to be
registered.
          If registration under the Securities Act of the securities to which
any rights, preferences or privileges relate is required in order for holders of
Receipts to be offered or sold the securities to which such rights, preferences
or privileges relate, the Company agrees that it will promptly notify the
Depositary of such requirement and that it will file promptly a registration
statement pursuant to the Securities Act with respect to such rights,
preferences or privileges and securities and use its reasonable best efforts and
take all steps available to it to cause such registration statement to become
effective sufficiently in advance of the expiration of such rights, preferences
or privileges to enable such holders to exercise such rights, preferences or
privileges. In no event shall the Depositary make available to the holders of
Receipts any right, preference or privilege to subscribe for or to purchase any
security unless and until such registration statement shall have become
effective, or unless the offering and sale of such securities to such holders
are exempt from registration under the Securities Act and the Company shall have
provided to the Depositary an opinion of counsel to such effect.
          If any other action under the laws of any jurisdiction or any
governmental or administrative authorization, consent or permit is required in
order for such rights, preferences or privileges to be made available to holders
of Receipts, the Company agrees that it will promptly notify the Depositary of
such requirement and that the Company will use its reasonable best efforts to
take such action or obtain such authorization, consent or permit sufficiently in
advance of the expiration of such rights, preferences or privileges to enable
such holders to exercise such rights, preferences or privileges.
          The Depositary will not be deemed to have any knowledge of any item
for which it is supposed to receive notification under any Section of this
Deposit Agreement unless and until it has received such notification.
     SECTION 4.04 Notice of Dividends, Etc.; Fixing of Record Date for Holders
of Receipts. (i) Whenever any cash dividend or other cash distribution shall
become payable or any distribution of property other than cash shall be made,
(ii) if rights, preferences or privileges

-9-



--------------------------------------------------------------------------------



 



shall at any time be offered with respect to Stock, (iii) whenever the
Depositary shall receive written notice of any meeting at which holders of
shares of Stock are entitled to vote or of which holders of shares of Stock are
entitled to notice, or (iv) whenever the Company shall decide it is appropriate
and provide written notice of such to the Depositary, the Depositary shall, in
each such instance, fix a record date (which shall be the same date as the
record date fixed by the Company with respect to the Stock) for the
determination of the holders of Receipts who shall be entitled hereunder to
receive a distribution in respect of such dividend, distribution, rights,
preferences or privileges or the net proceeds of the sale thereof, or to give
instructions for the exercise of voting rights at any such meeting, or who
should be entitled to receive notice of such meeting or for any other
appropriate reasons.
     SECTION 4.05 Voting Rights. Upon receipt from the Company of written notice
of any meeting at which the holders of shares of Stock are entitled to vote, the
Depositary shall, if requested in writing and provided with all necessary
information and documents, as soon as practicable thereafter, mail to the record
holders of Receipts a notice, which shall be provided by the Company and which
shall contain (i) such information as is contained in such notice of meeting and
(ii) a statement that the holders of Receipts at the close of business on a
specified record date fixed pursuant to Section 4.04 may, subject to any
applicable laws and restrictions, authorize the Depositary to exercise the
voting rights pertaining to the number of shares of Stock represented by their
respective Depositary Shares (including authority to give a discretionary proxy
to a Person designated by the Company) and a brief statement as to the manner in
which such authorization may be given. Upon the written request of a holder of a
Receipt on such record date, the Depositary shall insofar as is practicable vote
or cause to be voted, in accordance with the authorization referred to above,
the votes relating to the shares of Stock (or portion thereof) represented by
the Depositary Shares evidenced by all Receipts as to which such authorization
has been received. The Company hereby agrees to take all such action that may be
deemed necessary by the Depositary in order to enable the Depositary to vote
such shares of Stock or cause such shares of Stock to be voted in accordance
with the instructions received by the Depositary. In the absence of specific
instructions from the holder of a Receipt, the Depositary will vote all
Depositary Shares held by it in proportion with any instructions received. The
Depositary shall not exercise any discretion in voting any of the Stock
represented by the Depositary Shares evidenced by such Receipt.
     SECTION 4.06 Changes Affecting Deposited Securities and Reclassifications,
Recapitalizations, Etc. Upon any change in par or stated value, split-up,
combination or any other reclassification of the Stock, or upon any
recapitalization, reorganization, merger, amalgamation or consolidation to which
the Company is a party or sale of all or substantially all of the Company’s
assets, the Depositary shall, upon receipt of written instructions from the
Company setting forth any adjustments, (i) make such adjustments in the fraction
of an interest in one share of Stock represented by one Depositary Share to
reflect the effects of such change in par or stated value, split-up, combination
or other reclassification of Stock, or of such recapitalization, reorganization,
merger, amalgamation or consolidation or sale, and (ii) treat any securities
which shall be received by the Depositary in exchange for or in respect of the
shares of Stock as new deposited securities so received in exchange for or in
respect of the shares of Stock. In any such case the Depositary may, upon the
receipt of a written request from the Company, execute and deliver additional
Receipts, or may call for the surrender of all outstanding Receipts to be
exchanged for new Receipts specifically describing such new deposited
securities.

-10-



--------------------------------------------------------------------------------



 



          Anything to the contrary herein or in the Receipt notwithstanding,
record holders of Receipts shall have the right from and after the effective
date or any such change in par or stated value, split-up, combination or other
reclassification of the Stock or any such recapitalization, reorganization,
merger, amalgamation, consolidation or sale, to the extent that holders of
shares of Stock had the right, prior to or on the applicable effective date, to
convert, exchange or surrender shares of Stock into or for other stock,
securities, property or cash, to surrender such Receipts to the Depositary with
instructions to convert, exchange or surrender the shares of Stock represented
thereby only into or for, as the case may be, the kind and amount of shares of
stock and other securities and property and cash into which the shares of Stock
represented by such Receipts has been converted or for which such shares of
Stock might have been exchanged or surrendered immediately prior to the
effective date of such transaction.
     SECTION 4.07 Inspection of Reports. The Depositary shall make available for
inspection by record holders of Receipts at the Depositary’s Office, and at such
other places as it may from time to time deem advisable during normal business
hours, any reports and communications received from the Company that are
received by the Depositary as the holder of shares of Stock.
     SECTION 4.08 List of Receipt Holders. Promptly, upon request by the
Company, the Depositary shall furnish to it a list, as of a specified date, of
the names and addresses of all record holders, and the number of shares of Stock
represented by the Receipts held by such holders.
     SECTION 4.09 Withholding. Notwithstanding any other provision of this
Deposit Agreement, in the event that the Depositary determines that any
distribution in property is subject to any tax or other charge that the
Depositary is obligated by law to withhold, the Depositary may dispose of, by
public or private sale, all or a portion of such property in such amounts and in
such manner as the Depositary deems necessary and practicable to pay such taxes
or charges, and the Depositary shall distribute the net proceeds of any such
sale or the balance of any such property after deduction of such taxes or
charges to the holders of Receipts entitled thereto in proportion to the number
of Depositary Shares held by them, respectively; provided, however, that in the
event the Depositary determines that such distribution of property is subject to
withholding tax only with respect to some but not all holders of Receipts, the
Depositary will use its best efforts (i) to sell only that portion of such
property distributable to such holders that is required to generate sufficient
proceeds to pay such withholding tax and (ii) to effect any such sale in such a
manner so as to avoid affecting the rights of any other holders of Receipts to
receive such distribution in property.
ARTICLE V
THE DEPOSITARY, THE DEPOSITARY’S AGENTS,
THE REGISTRAR AND THE COMPANY
     SECTION 5.01 Maintenance of Offices, Agencies and Transfer Books by the
Depositary; Registrar. Upon execution of this Deposit Agreement, the Depositary
shall maintain, at the Depositary’s Office, facilities for the execution and
delivery, registration and registration of transfer, surrender, split-up,
combination and exchange of Receipts, and at the offices of the Depositary’s
Agents, if any, facilities for the delivery, registration of transfer,

-11-



--------------------------------------------------------------------------------



 



surrender, split-up, combination and exchange of Receipts, all in accordance
with the provisions of this Deposit Agreement.
          The Depositary shall, with the approval of the Company, appoint a
Registrar for registration of such Receipts or Depositary Shares in accordance
with any requirements of any applicable stock exchange in which the Receipts or
the Depositary Shares may be listed. Such Registrar (which may be the Depositary
if so permitted by the requirements of such exchange) may be removed and a
substitute Registrar appointed by the Depositary upon the request or with the
written approval of the Company. If the Receipts, the Depositary Shares or the
shares of Stock are listed on one or more other stock exchanges, the Depositary
will, at the request and expense of the Company, arrange such facilities for the
delivery, registration, registration of transfer, surrender and exchange of such
Receipts, such Depositary Shares or such shares of Stock as may be required by
law or applicable stock exchange regulation. The Depositary shall serve as the
initial Registrar.
          The Registrar shall maintain books at the Depositary’s Office (or at
such other place as shall be determined by the Registrar and of which the
holders of Receipts shall have reasonable notice) for the registration of
transfer of Receipts, which books shall be open for inspection during normal
business hours by the record holders of Receipts; provided that the exercise of
such right by the holders of Receipts shall be governed by the provisions of the
General Corporation Law of the Commonwealth of Puerto Rico, as amended, or any
successor provision thereto, anything herein to the contrary notwithstanding.
          The Depositary may cause the Registrar to close the books with respect
to the Receipts, at any time or from time to time, when the register of
stockholders of the Company is closed with respect to the Stock or when such
action is deemed necessary or advisable by the Depositary, any Depositary’s
Agent or the Company because of any requirement of law or of any government,
governmental body or commission, stock exchange or any applicable
self-regulatory body.
     SECTION 5.02 Prevention or Delay by the Depositary, the Depositary’s
Agents, the Registrar or the Company. Neither the Depositary nor any
Depositary’s Agent nor any Registrar nor the Company shall incur any liability
to any holder of any Receipt if by reason of any provision of any present or
future law, or regulation thereunder, of the United States of America or of any
other governmental authority or, in the case of the Depositary, the Depositary’s
Agent or the Registrar, by reason of any provision, present or future, of the
Company’s Restated Certificate of Incorporation, as amended (including the
Certificate of Designations), or, in the case of the Company, the Depositary,
any Depositary’s Agent or the Registrar, by reason of any acts of God, fire,
war, terrorism, floods, strikes, civil or military disorder, work stoppage,
accident, electrical outages, equipment or transmission failure, failure or
malfunction of any utilities, means of communication or computer (software or
hardware) services or other circumstance beyond the control of the relevant
party, the Depositary, any Depositary’s Agent, the Registrar or the Company
shall be prevented or forbidden from doing or performing any act or thing that
the terms of this Deposit Agreement provide shall be done or performed; nor
shall the Depositary, any Depositary’s Agent, any Registrar or the Company incur
any liability or be subject to any obligation (i) by reason of any
nonperformance or delay, caused as aforesaid, in the performance of any act or
thing that the terms of this Deposit

-12-



--------------------------------------------------------------------------------



 



Agreement provide shall or may be done or performed, or (ii) by reason of any
exercise of, or failure to exercise, any discretion provided for in this Deposit
Agreement, except in the event of the gross negligence or willful misconduct
(each as determined by a final, non-appealable order, judgment, decree or ruling
of a court of competent jurisdiction) of the party charged with such exercise or
failure to exercise.
     SECTION 5.03 Obligations of the Depositary, the Depositary’s Agents, the
Registrar and the Company. Neither the Depositary nor any Depositary’s Agent nor
any Registrar nor the Company assumes any obligation or shall be subject to any
liability under this Deposit Agreement to holders of Receipts, the Company or
any other Person other than for its own gross negligence or willful misconduct
(each as determined by a final, non-appealable order, judgment, decree or ruling
of a court of competent jurisdiction). Notwithstanding anything to the contrary
contained herein, neither the Depositary, nor any Depositary’s Agent nor any
Registrar shall be liable for any special, indirect, incidental, consequential,
punitive or exemplary losses or damages of any kind whatsoever, to any Person,
including, but not limited to, lost profits, even if such Person alleged to be
liable has knowledge of the possibility of such damages or has been advised of
the likelihood of such loss or damage and regardless of the form of action. Any
liability of the Depositary, any Depositary’ s Agent or any Registrar under this
Deposit Agreement shall be limited to the amount of annual fees paid by the
Company to such Person.
          None of the Depositary, any Depositary’s Agent, the Registrar or the
Company shall be under any obligation to appear in, prosecute or defend any
action, suit or other proceeding with respect to the shares of Stock, Depositary
Shares or Receipts that in its opinion may involve it in expense or liability,
unless indemnity satisfactory to it against all expense and liability be
furnished as often as may be required.
          Neither the Depositary nor any Depositary’s Agent nor any Registrar
nor the Company shall be liable to any party hereto for any action or any
failure to act by it in reliance upon the written advice of legal counsel or
accountants, or information from any Person presenting shares of Stock for
deposit or any holder of a Receipt. The Depositary, any Depositary’s Agent, any
Registrar and the Company may each rely and shall each be protected in acting
upon any written notice, request, direction or other document believed by it to
be genuine and to have been signed or presented by the party or parties
specified in this Deposit Agreement.
          In the event the Depositary shall receive conflicting claims, requests
or instructions from any holders of Receipts, on the one hand, and the Company,
on the other hand, the Depositary shall be entitled to act on such claims,
requests or instructions received from the Company, and shall incur no liability
and shall be entitled to the full indemnification set forth in Section 5.06 in
connection with any action so taken.
          The Depositary shall not be responsible for any failure to carry out
any instruction to vote any of the Stock or for the manner or effect of any such
vote made, as long as any such action or non-action does not result from gross
negligence or willful misconduct on the part of the Depositary (each as
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction). The Depositary undertakes and shall cause any
Registrar to undertake, to perform such duties and only such duties as are
specifically set forth in this Deposit

-13-



--------------------------------------------------------------------------------



 



Agreement, and no implied covenants or obligations shall be read into this
Deposit Agreement against the Depositary, any Depositary’s Agent, any Registrar
or against the Company with respect to the Depositary and any Registrar. The
Depositary, any Depositary’s Agent, any Registrar and the Company may own and
deal in any class of securities of the Company and its affiliates and in
Receipts, Depositary Shares or shares of the Stock or become pecuniarily
interested in any transaction in which the Company or its affiliates may be
interested or contract with or lend money to or otherwise act as fully or as
freely as if it were not the Depositary, a Depositary’s Agent or the Registrar
hereunder. The Depositary, any Depositary’s Agent or the Transfer Agent may also
act as transfer agent or registrar of any of the securities of the Company and
its affiliates or act in any other capacity for the Company or its affiliates.
          It is intended that neither the Depositary nor any Depositary’s Agent
shall be deemed to be an “issuer” of the securities under the federal securities
laws or applicable state securities laws, it being expressly understood and
agreed that the Depositary and any Depositary’s Agent are acting only in a
ministerial capacity as Depositary for the shares of Stock; provided, however,
that the Depositary agrees to comply with all information reporting and
withholding requirements applicable to it under law or this Deposit Agreement in
its capacity as Depositary.
          Neither the Depositary (or its officers, directors, employees, agents
or affiliates) nor any Depositary’s Agent makes any representation or has any
responsibility as to the validity of the registration statement pursuant to
which the Depositary Shares are registered under the Securities Act, the shares
of Stock, the Depositary Shares, the Receipts (except its countersignature
thereon) or any instruments referred to therein or herein, or as to the
correctness of any statement made therein or herein; provided, however, that the
Depositary is responsible for its representations in this Deposit Agreement.
          In the event the Depositary, any Depositary’s Agent or the Registrar
believes any ambiguity or uncertainty exists in any notice, instruction,
direction, request or other communication, paper or document received by it
pursuant to this Deposit Agreement, such Person shall promptly notify the
Company of the details of such alleged ambiguity or uncertainty, and may, in its
sole discretion, refrain from taking any action, and such Person shall be fully
protected and shall incur no liability to any Person from refraining from or for
taking such action, absent gross negligence or willful misconduct (each as
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction), unless and until (i) the rights of all parties
have been fully and finally adjudicated by a court of appropriate jurisdiction
or (ii) such Person receives written instructions with respect to such matter
signed by the Company that eliminates such ambiguity or uncertainty to the
satisfaction of such Person.
          Whenever in the performance of its duties under this Deposit
Agreement, the Depositary, any Depositary’s Agent or the Registrar shall deem it
necessary or desirable that any fact or matter be proved or established by the
Company prior to taking, suffering or omitting to take any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively provided and
established by a certificate signed by any one of the President, any Vice
President, the Treasurer or the Secretary of the Company and delivered to the
Depositary, any Depositary’s Agent or the Registrar; and

-14-



--------------------------------------------------------------------------------



 



such certificate shall be full and complete authorization and protection to the
Depositary, any Depositary’s Agent or the Registrar and the Depositary, any
Depositary’s Agent or the Registrar shall incur no liability for or in respect
of any action taken, suffered or omitted to be taken by it under the provisions
of this Deposit Agreement in reliance upon such certificate. The Depositary, any
Depositary’s Agent or the Registrar shall not be liable for or by reason of any
of the statements of fact or recitals contained in this Deposit Agreement or in
the Receipts (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Company only.
          Neither the Depositary, nor any Depositary’s Agent nor the Registrar
will be under any duty or responsibility to ensure compliance with any
applicable federal or state securities laws in connection with the issuance,
transfer or exchange of the Receipts, the shares of Stock or the Depositary
Shares.
          Notwithstanding anything herein to the contrary, no amendment to the
Certificate of Designations shall affect the rights, duties, obligations or
immunities of the Depositary, any Depositary’s Agent or the Registrar hereunder.
          The Depositary and the Registrar hereunder:
          (i) shall have no duties or obligations other than those specifically
set forth herein (and no implied duties or obligations), or as may subsequently
be agreed to in writing by the parties;
          (ii) shall have no obligation to make payment hereunder unless the
Company shall have provided the necessary federal or other immediately available
funds or securities or property, as the case may be, to pay in full amounts due
and payable with respect thereto;
          (iii) shall not be obligated to take any legal or other action
hereunder; if, however, the Depositary or the Registrar determines to take any
legal or other action hereunder, and, where the taking of such action might in
such Person’s judgment subject or expose it to any expense or liability, it
shall not be required to act unless it shall have been furnished with an
indemnity satisfactory to it;
          (iv) may rely on and shall be authorized and protected in acting or
omitting to act upon any certificate, instrument, opinion, notice, letter,
facsimile transmission or other document or security delivered to it and
believed by it to be genuine and to have been signed by the proper party or
parties, and shall have no responsibility for determining the accuracy thereof;
          (v) may rely on and shall be authorized and protected in acting or
omitting to act upon the written, telephonic, electronic and oral instructions,
with respect to any matter relating to the Depositary’s or the Registrar’s
actions as depositary or registrar covered by this Deposit Agreement (or
supplementing or qualifying any such actions), of officers of the Company;

-15-



--------------------------------------------------------------------------------



 



          (vi) may consult counsel satisfactory to it (who may be an employee of
the Depositary or the Registrar), and the advice of such counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted to be taken by it hereunder in accordance with the advice of
such counsel;
          (vii) shall not be called upon at any time to advise any Person with
respect to the Depositary Shares or Receipts;
          (viii) shall not be liable or responsible for any recital or statement
contained in any documents relating hereto or the Depositary Shares or Receipts;
and
          (ix) shall not be liable in any respect on account of the identity,
authority or rights of the parties (other than with respect to it’s own)
executing or delivering or purporting to execute or deliver this Deposit
Agreement or any documents or papers deposited or called for under this Deposit
Agreement.
     The obligations of the Company set forth in this Section 5.03 shall survive
the replacement, removal or resignation of any Depositary, Registrar or any
Depositary’s Agent or the termination of this Deposit Agreement.
     SECTION 5.04 Resignation and Removal of the Depositary; Appointment of
Successor Depositary. The Depositary may at any time resign as Depositary
hereunder by notice of its election to do so delivered to the Company, such
resignation to take effect upon the appointment of a successor depositary and
its acceptance of such appointment as hereinafter provided.
          The Depositary may at any time be removed by the Company by notice of
such removal delivered to the Depositary, such removal to take effect upon the
appointment of a successor depositary and its acceptance of such appointment as
hereinafter provided. Upon any such removal or appointment, the Company shall
send notice thereof by first-class mail, postage prepaid, to the holders of
Receipts.
          If the Depositary acting hereunder shall at any time resign or be
removed, the Company shall, within 60 days after the delivery of the notice of
resignation or removal, as the case may be, appoint a successor depositary,
which shall be (i) a Person having its principal office in the United States of
America and having a combined capital and surplus of at least $50,000,000, or
(ii) an affiliate of such a Person. If a successor depositary shall not have
been appointed and have accepted appointment in 60 days, the resigning
Depositary may petition a court of competent jurisdiction to appoint a successor
depositary. Every successor depositary shall execute and deliver to its
predecessor and to the Company an instrument in writing accepting its
appointment hereunder and agreeing to become a party to this Deposit Agreement,
and thereupon such successor depositary, without any further act or deed, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor and for all purposes shall be the Depositary under this Deposit
Agreement, and such predecessor, upon payment of all sums due it and on the
written request of the Company, shall promptly execute and deliver an instrument
transferring to such successor all rights and powers of such predecessor
hereunder, shall duly assign, transfer and deliver all right, title and interest
in all shares of Stock deposited

-16-



--------------------------------------------------------------------------------



 



with such predecessor and any monies or property held hereunder to such
successor and shall deliver to such successor a list of the record holders of
all outstanding Receipts. Any successor Depositary shall promptly mail notice of
its appointment to the record holders of all outstanding Receipts.
          Any Person into or with which the Depositary may be merged,
consolidated or converted, or any Person to which all or a substantial part of
the assets of the Depositary may sell all or substantially all its assets, shall
be the successor of such Depositary without the execution or filing of any
document or any further act. Such successor depositary may authenticate the
Receipts either in the name of the predecessor depositary or in the name of the
successor depositary.
          The provisions of this Section 5.04 as they apply to the Depositary
shall also apply to the Registrar, as if the Registrar was specifically
referenced herein.
     SECTION 5.05 Corporate Notices and Reports. The Company agrees that it will
deliver to the Depositary, and the Depositary will, if requested in writing by
the Company and provided with all necessary information and documents, promptly
after receipt thereof, transmit to the record holders of Receipts, in each case
at the address recorded in the books of the Depositary or the Registrar, all
notices and reports (including without limitation financial statements) required
by law, the rules of any national securities exchange upon which the shares of
Stock, the Depositary Shares or the Receipts are listed or by the Company’s
Restated Certificate of Incorporation, as amended (including the Certificate of
Designations), to be furnished by the Company to holders of shares of Stock.
Such transmission will be at the Company’s expense and the Company will provide
the Depositary with such number of copies of such documents as the Depositary
may reasonably request. In addition, the Depositary will transmit to the record
holders of Receipts at the Company’s expense such other documents as may be
requested in writing by the Company.
     SECTION 5.06 Indemnification by the Company. The Company shall indemnify
the Depositary, any Depositary’s Agent and any Registrar against, and hold each
of them harmless from, any loss, liability, damage, cost or expense (including
the costs and expenses of defending itself) which may arise out of (i) acts
performed, suffered or omitted to be taken in connection with this Deposit
Agreement and the Receipts (a) by the Depositary, any Registrar or any of their
respective agents (including any Depositary’s Agent), except for any liability
arising out of gross negligence or willful misconduct (each as determined by a
final, non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction) on the respective parts of any such Person or Persons, or (b) by
the Company or any of its agents, or (ii) the offer, sale or registration of the
Receipts or shares of Stock pursuant to the provisions hereof. The obligations
of the Company set forth in this Section 5.06 shall survive the replacement,
removal or resignation of any Depositary, Registrar or Depositary’s Agent or any
termination of this Deposit Agreement.
     SECTION 5.07 Charges and Expenses. The Company shall pay all fees, charges
and expenses of the Depositary in connection with the initial deposit of shares
of Stock and the initial issuance of the Depositary Shares represented by
Receipts. All other transfer and other taxes and charges shall be at the expense
of holders of Receipts. The Depositary shall have no

-17-



--------------------------------------------------------------------------------



 



duty or obligation under any section of this Deposit Agreement that requires the
payment of taxes or charges unless and until it is satisfied that all such taxes
and/or charges have been paid, and the Depositary may refuse to effect any
transfer of a Receipt or any withdrawal of shares of Stock evidenced thereby
until all such taxes and charges with respect to such Receipt or shares of Stock
are paid by the holder thereof. If, at the request of a holder of Receipts, the
Depositary incurs charges or expenses for which it is not otherwise liable
hereunder, such holder will be liable for such charges and expenses.
          All other charges and expenses of the Depositary and any Depositary’s
Agent hereunder and of any Registrar (including, in each case, fees and expenses
of counsel) incurred in the preparation, negotiation, delivery, amendment,
administration, modification, waiver, performance, enforcement and execution of
this Deposit Agreement and incident to the performance of their respective
obligations hereunder will be paid by the Company as previously agreed between
the Depositary and the Company. The Depositary (and if applicable, the
Registrar) shall present any statement for fees, charges and expenses to the
Company once every three months or at such other intervals as the Company and
the Depositary may otherwise agree.
ARTICLE VI
AMENDMENT AND TERMINATION
     SECTION 6.01 Amendment. The form of the Receipts and any provisions of this
Deposit Agreement may at any time and from time to time be amended by agreement
between the Company and the Depositary without the consent of the holders of
Receipts in any respect that the Company and the Depositary may deem necessary
or desirable; provided, however, that no such amendment that shall materially
and adversely alter the rights of the holders of Receipts shall be effective
unless such amendment shall have been approved by the record holders of Receipts
representing at least a majority of the Depositary Shares then outstanding.
Every holder of an outstanding Receipt at the time any such amendment becomes
effective shall be deemed, by continuing to hold such Receipt, to consent and
agree to such amendment and to be bound by this Deposit Agreement as amended
thereby.
     SECTION 6.02 Termination. This Deposit Agreement may be terminated by the
Company or the Depositary for any reason upon 60 days prior written notice to
the other party, or immediately if the other party has materially breached this
Deposit Agreement or if (i) all outstanding Stock shall have been converted into
Common Stock pursuant to the Certificate of Designations, or (ii) there shall
have been made a final distribution in respect of the Stock in connection with
any liquidation, dissolution or winding up of the Company and such distribution
shall have been distributed to the record holders of Receipts pursuant to
Section 4.01 or 4.02, as applicable. In the event of such termination, other
than pursuant to clause (i) or (ii) above, the Company will appoint a successor
depositary and inform the Depositary of the name and address of any successor
depositary so appointed, provided that no failure by the Company to appoint such
a successor depositary shall affect the termination of this Deposit Agreement or
the discharge of the Depositary as depositary hereunder. Upon any such
termination, the Depositary shall be relieved and discharged of any further
responsibilities with respect to its duties and obligations hereunder. Upon
payment of all outstanding fees and expenses hereunder, the Depositary shall
promptly forward to the successor depositary or its designee any shares of Stock

-18-



--------------------------------------------------------------------------------



 



held by it and any certificates, letters, notices other document that the
Depositary may receive after its appointment has so terminated.
          Whenever the Deposit Agreement has been terminated pursuant to clause
(ii) of the preceding paragraph, the Depositary will mail notice of such
termination to the record holders of all Receipts then outstanding at least
30 days prior to (or promptly thereafter if 30 days is not commercially
reasonable) the date fixed in that notice for termination of the Deposit
Agreement. If any Depositary Shares remain outstanding after the date of
termination, the Depositary thereafter will discontinue the transfer of
Depositary Shares, will suspend the distribution of dividends to the owners
thereof, and will not give any further notices (other than notice of such
termination) or perform any further acts under this Deposit Agreement, except
that the Depositary will continue (i) to collect dividends on the outstanding
shares of Stock and any other distributions with respect thereto, (ii) to
deliver or cause to be delivered shares of Stock, together with such dividends
and distributions, or principal and interest, and the net proceeds of any sales
of rights, preferences, privileges or other property (other than real property)
in exchange for Depositary Shares surrendered. At any time after the expiration
of three years from the date of termination, the Depositary may, but shall not
be obligated to, sell the shares of Stock then held by it at a public or private
sale, at such place or places and upon such terms as it deems proper and may
thereafter hold the net proceeds of such sale, without liability for interest,
for the pro rata benefit of the owners of the Depositary Shares which have not
theretofore been surrendered. Subject to applicable escheat laws, any monies set
aside by the Company in respect of any payment with respect to the shares of
Stock represented by the Depositary Shares, or dividends thereon, and unclaimed
at the end of three years from the date upon which such payment is due and
payable shall revert to the general funds of the Company, after which reversion
the holders of Receipts evidencing such Depositary Shares shall look only to the
general funds of the Company for payment thereof.
          Upon the termination of this Deposit Agreement, the parties hereto
shall be discharged from all obligations under this Deposit Agreement except for
their respective obligations under Sections 5.03, 5.06 and 5.07.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01 Counterparts. This Deposit Agreement may be executed in any
number of counterparts, and by each of the parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed an original, but all such counterparts taken together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Deposit Agreement by facsimile or pdf shall be effective as
delivery of a manually executed counterpart of this Deposit Agreement.
     SECTION 7.02 Exclusive Benefit of Parties. This Deposit Agreement is for
the exclusive benefit of the parties hereto, and their respective successors
hereunder, and shall not be deemed to give any legal or equitable right, remedy
or claim to any other Person whatsoever.
     SECTION 7.03 Invalidity of Provisions. In case any one or more of the
provisions contained in this Deposit Agreement or in the Receipts should be or
become invalid, illegal or

-19-



--------------------------------------------------------------------------------



 



unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall in no way be affected,
prejudiced, modified or disturbed thereby; provided, however, that if such
provision affects the rights, duties, liabilities or obligations of the
Depositary or the Registrar, such Person shall be entitled to resign, and such
resignation shall take effect, upon seven (7) days’ notice in writing to the
Company.
     SECTION 7.04 Notices. Any and all notices to be given to the Company
hereunder or under the Receipts shall be in writing and shall be deemed to have
been duly given if personally delivered or sent by mail or by facsimile
transmission, telegram or telecopy confirmed by letter, addressed to the Company
at [to come], or at any other address and to the attention of any other Person
of which the Company shall have notified the Depositary in writing.
          Any and all notices to be given to the Depositary hereunder or under
the Receipts shall be in writing and shall be deemed to have been duly given if
personally delivered or sent by mail or by facsimile transmission, telegram or
telecopy confirmed by letter, addressed to the Depositary at the Depositary’s
Office, at:
The Bank of New York Mellon
BNY Mellon Shareowner Services
480 Washington Blvd, 28th Floor
Jersey City, NJ 07310
Attention: Francis E. Wolf, Jr.
Facsimile: (201) 680-4785
with a copy to:
The Bank of New York Mellon
BNY Mellon Shareowner Services
480 Washington Boulevard
Jersey City, NJ 07310
Attention: Legal Department
Facsimile: (201) 680-4610
          or at any other address and to the attention of any other Person of
which the Depositary shall have notified the Company in writing.
          Any and all notices to be given to any record holder of a Receipt
hereunder or under the Receipts shall be in writing and shall be deemed to have
been duly given if personally delivered or sent by mail, recognized next day
courier services or by facsimile transmission, telegram or telecopy confirmed by
letter, addressed to such record holder at the address of such record holder as
it appears on the books of the Depositary or the Registrar, or if such holder
shall have filed in a timely manner with the Depositary or the Registrar a
written request, which is reasonably acceptable to the Depositary or the
Registrar, that notices intended for such holder be mailed to some other
address, at the address designated in such request.

-20-



--------------------------------------------------------------------------------



 



          Delivery of a notice sent by mail or by telegram or telecopy shall be
deemed to be effected at the time when a duly addressed letter containing the
same (or a confirmation thereof in the case of a facsimile or telegram message)
is deposited, postage prepaid, in a post office letter box, or in the case of a
next day courier service, when deposited with such courier, courier fees
prepaid. The Depositary or the Company may, however, act upon any facsimile,
telegram or telecopy message received by it from the other or from any holder of
a Receipt, notwithstanding that such facsimile, telegram or telecopy message
shall not subsequently be confirmed by letter or as aforesaid.
     SECTION 7.05 Depositary’s Agents. The Depositary may from time to time
appoint any Depositary’s Agent to act in any respect for the Depositary for the
purposes of this Deposit Agreement and may at any time appoint additional
Depositary’s Agents and vary or terminate the appointment of such Depositary’s
Agents. The Depositary will notify the Company of any such action.
     SECTION 7.06 Holders of Receipts are Parties. By acceptance of delivery of
the Receipts, any holder from time to time of such Receipt shall be deemed to
have agreed to become a party to this Deposit Agreement and to be bound by all
of the terms and conditions hereof and of the Receipts to the same extent as
though such Person executed this Deposit Agreement.
     SECTION 7.07 Governing Law. THIS DEPOSIT AGREEMENT AND THE RECEIPTS AND ALL
RIGHTS, CLAIMS, CONTROVERSIES AND DISPUTES HEREUNDER AND THEREUNDER AND
PROVISIONS HEREOF AND THEREOF SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7.08 Inspection of Deposit Agreement. Copies of this Deposit
Agreement shall be filed with the Depositary and the Depositary’s Agents and
shall be open to inspection during business hours at the Depositary’s Office and
the respective offices of the Depositary’s Agents, if any, by any holder of a
Receipt.
     SECTION 7.09 Headings. The headings of articles and sections in this
Deposit Agreement and in the form of the Receipt set forth in Exhibit A hereto
have been inserted for convenience only and are not to be regarded as a part of
this Deposit Agreement or the Receipts or to have any bearing upon the meaning
or interpretation of any provision contained herein or in the Receipts.

-21-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Depositary have duly executed
this Deposit Agreement as of the day and year first above set forth, and all
holders of Receipts shall become parties hereto by and upon acceptance by them
of delivery of Receipts issued in accordance with the terms hereof.

                  POPULAR, INC.    
 
           
 
  By:   /s/  Jorge Junquera    
 
     
 
Authorized Officer    
 
                THE BANK OF NEW YORK MELLON,
as Depositary    
 
           
 
  By:   /s/  Kieran McGovern    
 
           
 
      Authorized Officer    

-22-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RECEIPT

     
 
  CERTIFICATE FOR
 
   
 
   
 
  DEPOSITARY SHARES
 
   
TRANSFERABLE
DEPOSITARY RECEIPT
  CUSIP                                      
 
   
 
  SEE REVERSE FOR
CERTAIN DEFINITIONS

DEPOSITARY RECEIPT FOR DEPOSITARY SHARES, EACH DEPOSITARY SHARE REPRESENTING A
1/40TH INTEREST IN ONE SHARE OF CONTINGENT CONVERTIBLE PERPETUAL NON-CUMULATIVE
PREFERRED STOCK, SERIES D
POPULAR, INC.
A Puerto Rico Corporation
THE BANK OF NEW YORK MELLON (operating with the service name BNY Mellon
Shareowner Services), as Depositary (the “Depositary”), hereby certifies that is
the registered owner of                                          DEPOSITARY
SHARES (“Depositary Shares”), each Depositary Share representing a 1/40th
interest in one share of Contingent Convertible Perpetual Non-Cumulative
Preferred Stock, Series D, no par value, $1,000 liquidation preference per share
(the “Stock”), of Popular, Inc., a Puerto Rico corporation (the “Corporation”),
on deposit with the Depositary, subject to the terms and entitled to the
benefits of the Deposit Agreement dated as of April 19, 2010 (the “Deposit
Agreement”), among the Corporation, the Depositary and the holders from time to
time of Depositary Receipts evidencing the Depositary Shares. By accepting this
Depositary Receipt, the holder hereof becomes a party to and agrees to be bound
by all the terms and conditions of the Deposit Agreement. This Depositary
Receipt shall not be valid or obligatory for any purpose or be entitled to any
benefits under the Deposit Agreement unless it shall have been executed by the
Depositary by the manual or facsimile signature of a duly authorized officer or,
if a Registrar in respect of the Depositary Receipts (other than the Depositary)
shall have been appointed, by the manual or facsimile signature of a duly
authorized officer of such Registrar.
Dated:                                         

          THE BANK OF NEW YORK MELLON,

as Depositary and Registrar    
 
       
By:
       
 
 
 
Authorized Officer    





--------------------------------------------------------------------------------



 



Execution Version
POPULAR, INC.
POPULAR, INC. WILL FURNISH WITHOUT CHARGE TO EACH HOLDER OF A RECEIPT WHO SO
REQUESTS A COPY OF THE DEPOSIT AGREEMENT AND A COPY OF THE CERTIFICATE OF
DESIGNATIONS ESTABLISHING THE DESIGNATIONS, RELATIVE RIGHTS, PREFERENCES AND
LIMITATIONS APPLICABLE TO SHARES OF THE CONTINGENT CONVERTIBLE PERPETUAL
NON-CUMULATIVE PREFERRED STOCK, SERIES D. ANY SUCH REQUEST SHOULD BE ADDRESSED
TO POPULAR, INC., [TO COME].
ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this Depositary Receipt, shall be construed as though they were written out
in full according to applicable laws or regulations:

     
TEN COM
  - as tenants in common
TEN ENT
  - as tenants by the entireties
JT TEN
  - as joint tenants with right of survivorship and not as tenants in common

                 
UNIF GIFT MIN ACT —
      Custodian        
 
 
 
(Cust)      
 
(Minor)    

under Uniform Gifts to
Minors Act                     
(State)
UNIF TRF MIN ACT —                      Custodian                      (until
age                    ) (Cust)                      under Uniform Transfers to
Minors Act(Minor)                      (State)
Additional abbreviations may also be
used though not in the above list.
SIGNATURE GUARANTEED
NOTICE: The signature(s) must be guaranteed by a participant in a Medallion
Signature Guarantee Program at a guarantee level acceptable to the Company ’s
transfer agent.

